Citation Nr: 1220094	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-37 440	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Army from September 1972 to May 1974.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claims of entitlement to service connection for disorders of each knee and the lower back.  After remanding the case for additional development, the Board upheld that denial in a decision dated December 27, 2010.  

The appellant appealed the Board's decision denying his service connection claims to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the parties to the litigation filed a Joint Motion for Partial Remand (Joint Motion).  (The Veteran withdrew his appeal as to the claims for service connection for a left ankle disorder and hepatitis C.)  A June 2008 Order of the Court granted the Joint Motion and vacated that portion of the Board's decision relating to service connection for right and left knee disorders and a low back disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has remanded this appeal for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a) for compliance with the instructions in the Joint Motion.  A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

As indicated in the Joint Motion, the appellant has reported treatment at various VA facilities after service, but the associated records have not been included in the claims file.  As these records could reflect continuity of symptomatology or pertinent diagnoses, VA is therefore on notice of records that may be probative to the appellant's claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA must obtain all of the relevant available VA treatment records since May 1974 not already of record and associate said records with the claims file.  

In addition, as the VA medical opinion of record was based on incomplete medical records, it is of little or no probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder).  Accordingly, a new medical opinion is necessary to make determinations in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).




To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any knee or lumbar spine condition since service separation.  After securing the necessary release(s), obtain any such records that have not been previously secured.  In particular, obtain the treatment records from the VA facilities in Raleigh, NC (1974-1980); Newark, NJ (1975-1989); and NY Harbor Healthcare System (1974-1979) and (1982-2000).

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an appropriate physician in order to determine the nature, onset date and etiology of the appellant's claimed bilateral knee disorders and low back disorder.  The reviewing doctor should consider the information in the claims file in providing an opinion as to the nature, extent, onset date and etiology of any knee or lumbar spine pathology found.  

In particular, the reviewer is to offer opinions as the following:

(a)  Does the Veteran currently have any chronic thoracolumbar pathology?  Any chronic right or left knee pathology?  If so, list each diagnosis.

(b)  If arthritis is diagnosed, state whether its onset was within one year of the appellant's separation from service in May 1974.

(c)  Is it at least as likely as not, based on what is medically known about any such diagnosed knee disorder, that any of the appellant's claimed right or left knee pathology had its onset during his military service from September 1972 to May 1974?  

(d)  Is it at least as likely as not, based on what is medically known about any such diagnosed thoracolumbar spine disorder, that any of the appellant's claimed low back pathology had its onset during his military service from September 1972 to May 1974?  

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed knee and/or lumbar spine pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  If the reviewer concludes that another examination of the Veteran is needed before an opinion can be rendered, schedule the Veteran for said examination(s).

6.  Upon receipt of the VA reviewer's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claims.  Ensure that all theories of service connection are considered.

8.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  An appropriate period of time for response must be given.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

